DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final first office action on the merits is in response to the Patent Application filed on 17 July 2020.  Claims 1-20 are pending and considered below.         

Claim Rejections - 35 USC § 101
	The instant invention has been analyzed under the requirements established by the 2019 PEG with respect to the statutory requirements under 35 USC 101.  The Examiner finds that the instant invention is directed to a judicial exception and is further directed to a practical application, and is therefore eligible under 35 USC 101.
	Analysis of the instant invention under Step 2A Prong One results in the conclusion that the instant invention is directed to a judicial exception related to mathematical concepts including mathematical relationships, formulas or equations, and mathematical calculations, and as well is directed to a judicial exception similar to mental processes such as concepts performed in the human mind including observation, evaluation, judgement, and opinion.
	Analysis of the instant invention under Step 2A Prong Two results in the conclusion that the instant invention is further directed to a practical application, the application of improving the implementation automatic solver code generation techniques by means of a process of code construction which is a simplified version of a standard method of creating solver code.   See at least written description paragraphs [3], [5], [16], and [17]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaali et al. (11,354,463) in view of Berntorp et al. (20210165409).

Claims 1, 8, and 15:	Babaali discloses a method and system of automatically generating solver code for a nonlinear model predictive control solver (4:12-15 “solver included in the simulation environment may use numerical approximation methods to derive difference equations executable by a data processing device, e.g., a computer,” 5:18-24 “partitioning engine 108 may transform at least some of the equations into groups of linear equations and/or groups of switched linear equations that are connected through nonlinear functions,”), the method and system comprising: 
one or more processors; one or more memory modules comprising non-transitory memory storing computer readable instructions that, when executed by the one or more processors (4:51-67, 5:5-32), cause the one or more processors to perform at least the following:
receiving an optimal control problem code (6:41-44 “optimizer 112 may guide the generation of the specific solution 116 so that the solution 116 will fit on and be optimized for the target hardware 134 based on the received characteristics and/or attributes), wherein the optimal control problem code represents an optimal control problem comprising a cost function (15:25-29 “Block reduction may include collapsing and/or reducing one or more groups of blocks. For example, blocks or signals determined to be in an unused code path, e.g., dead code, rate transition blocks whose input frequency is faster than their output frequency, and type conversion blocks determined to be unnecessary may be collapsed or removed,” 15:64-67, 16:1-6), one or more constraints (190 “optimizer 112 and/or the code generator 130 may utilize at least some of the target hardware characteristics and/or attributes 138 as constraints and/or thresholds,”), and a continuous time model representing dynamics of a system (4:24-37 “Hardware-in-the loop (HIL) simulation may be used to perform real-time simulation,” 43:63-66 “causal simulation models may provide one or more of time-based, event-based, state-based, message-based, frequency-based, control-flow based, and dataflow-based execution semantics,”); 
receiving a discretization method preference (13:43-55 “discretizer 110 may derive difference equations that approximate differential equations included in the causal simulation model 600. The discretizer 110 may implement one or more methods for deriving difference equations to approximate solutions for differential equations,”), a linearization point preference (17:25-30 “model generator 122 may include information about the equations and/or variables being presented in the graphical affordance, such as whether the equations are switched linear, linear, or nonlinear, and for switched linear equations the number of modes and their configurations, 20:25-36 “provide the following information to the optimizer 112: the size of the partitions/blocks, the types of partitions, such as linear, switched linear, and/or nonlinear, the existence of algebraic loops, e.g., resulting from switching from an explicit solver to an implicit solver during discretization,”), and a parameter specification (21:66-67 “Solver Configuration block 1016 may specify the solver parameters for the model,”);
generating the solver code from the optimization problem (28:31-37 code generator 130 may generate code, such as HDL code, for the causal model generated for the acausal model 1000. For example, the code generator 130 may generate HDL code for the causal model illustrated in FIGS. 15 and 23. In some embodiments, the optimizer 112 may cooperate with the code generator 130 to optimize the generated HDL code for execution on specific target hardware,”).
Babaali does not explicitly disclose, however Berntorp discloses:
encoding the optimal control problem into an optimization problem ([89 “control command is determined by solving a tracking-type optimal control problem formulation,”]) by performing at least the following: 
discretizing the optimal control problem according to the discretization method preference ([91 “discretize and linearize the system dynamics, linearize the remaining constraint functions, and evaluate the quadratic objective approximation to build the optimal control structured QP subproblem,”]); and 
linearizing the optimal control problem according to the linearization point preference ([91 “discretize and linearize the system dynamics, linearize the remaining constraint functions, and evaluate the quadratic objective approximation to build the optimal control structured QP subproblem,”]).
Therefore it would be obvious for Babaali to encode the optimal control problem into an optimization problem, discretize the optimal control problem according to the discretization method preference, and linearize the optimal control problem according to the linearization point preference as per the steps of Berntorp in order to generate solver code which is optimized for the purpose of enhancing system functionality and reducing the efforts involved in creating solutions for vehicle control systems.

Claims 2, 9, and 16:	Babaali in view of Berntorp discloses the methods and system of claims 1, 8, and 15 and Babaali further discloses wherein the optimal control problem code represents a canonical form of the optimal control problem (21:7-20 “optimizer 112 may apply one or more rules to determine the optimizations to be applied to the causal model 2006 and/or to the system of equations,” 34:55-67). Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Babaali with respect to the use of optimization rules to be understood by persons of skill in the art to represent code developed in accord with rules or canons, and therefore discloses canonical code.

Claims 3, 10, and 17:	Babaali in view of Berntorp discloses the methods and system of claims 1, 8, and 15 and Babaali further discloses wherein the optimal control problem code represents the optimal control problem using a syntax (10:22-34 “simulation model generator 122 may construct the causal simulation model 600 according to the syntax and semantics of the simulation environment 100 for causal models,”). 

Claims 4, 11, and 18:	Babaali in view of Berntorp discloses the methods and system of claims 1, 8, and 15 and Babaali further discloses wherein generating the solver code comprises populating a solver code template with parameters from the optimization problem (7:46-67 “simulation models include Simscape models, MapleSim models, Dymola models, and Modelica models from the Modelica Association….equation generator 106 may generate the system of equations as a set of semi-explicit index-1 Differential Algebraic Equations (DAEs),” 8:1-39).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the claimed “solver code template” to be understood by a person of skill in the art to comprise a programming or software code structure into which a processing template is placed prior to processing.

Claims 5, 12, and 19:	Babaali in view of Berntorp discloses the methods and system of claims 4, 11, and 18 and Babaali further discloses wherein generating the solver code comprises generating matrix inputs as a function of parameters from the optimization problem (8:18-36 “where M is the mass matrix, x is the state vector, {dot over (x)} (x dot notation) is the state vector differentiated with resect to time y is the output vector, u is the input vector, t is simulation time, A is the state or system matrix, B is the input matrix, C is the output matrix, and D is the feedthrough or feedforward matrix,”). 

Claims 6, 13, and 20:	Babaali in view of Berntorp discloses the methods and system of claims 1, 8, and 15 and Babaali further discloses wherein the discretization method preference is selected from the group consisting of Euler, zero-order hold, trapezoidal, and Runge-Kutta (13:43-55 “numerical approximation methods includes Backward Euler (implicit) Forward Euler (explicit), Trapezoidal Rule (implicit), Runge-Kutta methods (implicit and explicit), and multi-step methods,”). 

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaali et al. (11,354,463) in view of Berntorp et al. (20210165409) and in further view of McGill et al. (20210403056).

Claims 7 and 14:	Babaali in view of Berntorp discloses the methods and system of claims 1, 8, and 15 and Babaali does not explicitly disclose, however McGill discloses wherein the dynamics of the system describe vehicular dynamics of a vehicle ([36 “kernels 238a may be defined as an array or function that is constructed based on structure from the environment and learned or known behaviors of vehicle movement,”]), the cost function describes a deviation from an optimum trajectory ([50 “improbable or impossible vehicle trajectories will not be contemplated during the prediction step of the convolution. For example, vehicle behaviors may include expected vehicle trajectories within the environment, a vehicle speed, a rule of a road that applies to the environment,” 52 “compare the sensed future vehicle trajectory that is informed by the one or more sensors with the predicted vehicle trajectory,”]), and the one or more constraints comprises one or more of an upper speed limit ([49 “a speed limit,”]), an acceleration limit ([24 “rate of acceleration or deceleration of the vehicle,”]), a position to avoid an obstacle ([15 “there are structural rules that apply. For example, a vehicle may only shift to an adjacent lane (i.e., the vehicle cannot skip a lane when making a lane change)” 18, 29]), and a jerk limit.  
	Therefore it would be obvious for Babaali wherein the dynamics of the system describe vehicular dynamics of a vehicle, the cost function describes a deviation from an optimum trajectory, and the one or more constraints comprises one or more of an upper speed limit, an acceleration limit, a position to avoid an obstacle, and a jerk limit as per the steps of McGill in order to take into account a number of environmental conditions and objects when determining a manner in which to control the movements of a vehicle for the purpose of moving persons and objects autonomously.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Chen et al. (20200377087) for disclosures related to the discretization of vectors comprised of trajectory points for implementation by autonomous vehicles.  See at least paras. [38]-[43]
See Quirynen et al. (20200293009) for disclosures related to the implementation of linear discrete equality constraints with respect to a dynamical controller system for the operation of autonomous vehicles.  See at least paras. [64]-[74]
See Green et al. (20190375441) for disclosures related to the implementation of discretization processes related to nodes along a travel path of an autonomous vehicle.  See at least paras. [25]-[32]
See Sethu (20180081681) for disclosures related to the reverse engineering of software code for the purpose of generating output and state transition functions for a variety of tasks.  See at least paras. [75]-[102]
See Keller et al. (20180046192) for disclosures related to a vehicle based control system for detecting and avoiding other vehicles in the road spaces and avoid collisions.  See at least paras. [54]-[69]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682